DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 07/06/2022.  Claims 1-20 are pending in this Office Action.  
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
 	Applicant's arguments filed 7/6/2022 with respect to claims rejection under 35 USC 103 have been considered but are moot in view of the new ground of rejection.

Allowable Subject Matter
	Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al.(US Patent Application Publication 2018/0032490 A1, hereinafter “Hill”), further in view of Masushige et al.(US Patent 7,523,025 B2, hereinafter “Masushige” and further in view of Nychis et al.(US Patent Application Publication 2016/0259651 A1, hereinafter “Nychis”)

 	As to claim 1, Hill teaches a method for controlling a first computer program executing at a first computing device, the first computer program having a text-based user interface and configured to be controlled through the text based user interface (Hill Fig.1, and par [0028] teaches server 104 communicates with client device 102. Hill par [0032] teaches Server 104 hosts terminal application 108 displayed on the interface screen 109 and the interface screen 109 may be entirely text based ) , the method comprising: using at least one computer hardware processor of the second computing device, remote from the first computing device, to execute a second computer program to perform: 
 	accessing a string representing a user interface (UI) screen of the text-based user interface of the first computer program; generating, based on the string, a two-dimensional (2D) representation of the UI screen of the text-based user interface of the first computer program at least in part by : (Hill par [0067]-[0070] teaches client device may include a template matching module that receives live stream terminal application screen data 112 from the terminal server 104 and attempt to find a match. If a match is found, the transformation template is provided to a transformation engine that further produces an HTML page 128 which the user can interact)
 	 identifying a first controllable UI element in the UI screen of the text-based user interface at least in part by processing text in the 2D representation of the UI screen; and programmatically controlling the first computer program with the second computer program, via the first controllable UI element of the UI screen of the text-based user interface to programmatically cause  the first computer program to perform at least one action in furtherance of a task.(Hill par [0074] teaches user hit OK button to process transaction)
 	Hill fails to expressly teach identifying a plurality of fields in the UI screen of the text-based user interface; identifying a plurality of coordinates associated with the plurality of fields; and generating the 2D representation of the UI screen using the plurality of fields and the plurality of coordinates.
 	However, Masushige teaches identifying a plurality of fields in the UI screen of the text-based user interface; identifying a plurality of coordinates associated with the plurality of fields; and generating the 2D representation of the UI screen using the plurality of fields and the plurality of coordinates.(Masushige col 5, lines 55-67 teaches receiving screen data from host computer (referred as CUI screen data) which includes coordinate values prepared for every coordinate in a text coordinate system defined by a line and the number of characters in a text based screen, character codes , and attribute information. Masushige col 6, lines 32-60 teaches generating GUI screen based on CUI screen data)
 	Hill and Masushige are analogous art directed toward controlling application via graphical user interface and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Hill and Masushige according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to provide an improved host terminal emulator , which is capable of operating a client computer as a host terminal that can generate  GUI screen data to appropriately display Graphical User Interface parts on the precondition that parts in a CUI screen are replaced by the GUI parts one by one.( Masushige col 2, lines 35-40)
  	Hill and Masushige teach controlling first computer program with the second computer program but fails to expressly teach programmatically controlling the first computer program with the second computer program, via the first controllable UI element of the UI screen of the text-based user interface to programmatically cause the first computer program to perform at least one action in furtherance of a task. 
 	However, Nychis teaches programmatically controlling the first computer program with the second computer program, via the first controllable UI element of the UI screen of the text-based user interface to programmatically cause the first computer program to perform at least one action in furtherance of a task. (Nychis par [0079] teaches software robot may be configured to control the first and second application programs to perform the first and second sub-tasks respectively via an object hierarchy including objects corresponding to active graphical user interface elements of the first and second applications)
 	Hill, Masushige and Nychis are analogous art directed toward controlling application via graphical user interface and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Hill, Masushige and Nychis according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to allow for controlling computer programs through their graphical user interfaces in a computationally efficient manner. (Nychis par [0073]) 	

	As to claim 2, Hill, Masushige and Nychis teach the method of claim 1, wherein the string comprises a sequence of encoded characters presenting data presented on the UI screen of the text-based user interface of the first computer program.(Hill par [0089] teaches combination or pattern of character data in the screen 109) 

 	As to claim 3, Hill, Masushige and Nychis teach the method of claim 2 but fail to expressly teach wherein the encoded characters are encoded in accordance with a CP1140 character encoding.
 	However, CP1140 character encoding is well known in the art and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to encode the characters in the CP1140 character encoding to save storage space.
 	 	As to claim 4, Hill, Masushige and Nychis teach the method of claim wherein the computer program is a mainframe computer program. (Masushige col 4, lines 32-35) teaches main frame computer)
 	
 	As to claim 5, Hill , Masushige and Nychis teach the method of claim 1, wherein accessing the string and programmatically controlling the first computer program is performed using a synchronous terminal protocol. (Hill par [0047] teaches client device may communicate with the back-end server using a terminal protocol) 	
 	As to claim 7, Hill, Masushige and Nychis teach the method of claim 1, wherein  accessing the string comprises connecting to the first computing device executing the first computer program using Transmission Control Protocol/Internet protocol (TCP/IP).(Hill par [0027] teaches the server may be accessible via internet connection) 	As to claim 10, Hill, Masushige and Nychis teach the method of claim 1, wherein the 2D representation comprises a plurality of rows, one or more rows of the plurality of rows corresponding to a field of the plurality of fields and including coordinates for the field.( Hill par [0032] teaches the screen may have fixed-width characters in a matrix of rows and columns) 	As to claim 11, Hill, Masushige and Nychis teach the method of claim 1, wherein the 2D representation comprises a plurality of rows, each row of the plurality of rows including a set of fields having the same y coordinate in the UI screen. (Hill par [0032] teaches the screen may have fixed-width characters in a matrix of rows and columns) 	As to claim 12, Hill, Masushige and Nychis teach the method of claim 1, wherein the 2D representation is stored in a dictionary where keys are y coordinates. (Hill par [0067] teaches template matching module may attempt to match the identification text from one or more transformation templates 118 stored in the transformation template archive 116) 	As to claim 13, Hill, Masushige and Nychis teach the method of claim 1, wherein the identifying the first controllable UI element comprises identifying a key-value pair using the 2D representation of the UI screen, the key-value pair comprising a key and a corresponding value. (Hill par [0074] teaches OK button with the value of “1”) 	As to claim 14, Hill, Masushige and Nychis teach the method of claim 1, wherein   identifying the first controllable UI element comprises identifying a table using the 2D representation of the UI screen.( Hill par [0032] teaches the screen may have fixed-width characters in a matrix of rows and columns) ) 	As to claim 15, Hill, Masushige and Nychis teach the method of claim 14, wherein identifying the table further comprises: identifying one or more table headings in the 2D representation of the UI screen; and identifying one or more rows corresponding to the one or more table headings in the 2D representation of the UI screen via one or more clustering techniques.( Hill par [0032] teaches the screen may have fixed-width characters in a matrix of rows and columns. Hill par [0034] teaches the static elements may include text description such as “Quantity”) 	As to claim 16, Hill, Masushige and Nychis teach the method of claim 1, wherein programmatically controlling the first computer program comprises using the first controllable UI element to set a value in the UI screen of the first computer program. (Hill par [0074] teaches in the context of a quantity field, if the user types in “1”, the client device is going to send that “1” back in the terminal protocol) 	As to claim 17, Hill, Masushige and Nychis teach the method of claim 16, wherein the first controllable UI element represents a key-value pair, and wherein setting the value comprises setting a value corresponding to the key. (Hill par [0074] teaches in the context of a quantity field, if the user types in “1”, the client device is going to send that “1” back in the terminal protocol)
 	As to claim 18, Hill, Masushige and Nychis teach the method of claim 16, wherein the first controllable UI element represents a menu comprising a plurality of options, and wherein setting the value comprises setting a value corresponding to an option of the plurality of options. (Hill par [0034] teaches screen of the terminal application may include one or more elements. These elements may include labels, user-selectable options and input fields)

 	Claims 19 and 20 merely recites a system and a non-transitory computer readable storage medium storing instructions when executed by a processor to perform the method of claim 1. Accordingly, Hill, Masushige and Nychis teach every limitation of claims 19 and 20 as indicates in the above rejection of claim 1.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hill, Masushige Nychis and further in view of Rakhmilevich et al.(US Patent Application Publication 2019/0065351 A1, hereinafter “Rakhmilevich”)
 	As to claim 6, Hill, Masushige and Nychis teach the method of claim 5 but fail to teach wherein the synchronous terminal protocol is the TN 3270 protocol.
 	However, Rakhmilevich teaches wherein the synchronous terminal protocol is the TN 3270 protocol. (Rakhmilevich par [0077] teaches TN 3270)
 	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hill, , Masushige, Nychis and Rakhmilevich to achieve the claimed invention and gain predictable result.  One would have been motivated to make such combination to reduce time and complexity of migration of application. (Rakhmilevich par [0007]) 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175